DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: identifying instructions to perform a first restore job and a second restore job; performing the first restore job on a first distributed dataset that is distributed across a cluster of peer nodes of a distributed database, each peer node comprising a node manager that regulates restore tasks based on one or more computational resource usage levels of the peer node; and performing the second restore job on a second distributed dataset that is distributed across the cluster of peer nodes, [] ";
Since, no prior art was found to teach: ”the first and second restore jobs being performed in parallel by the cluster of peer nodes and at least one node manager of one of the peer nodes having tasks from the first restore job and the second restore job” as it pertains to the other portions of the claim as a whole, in a manner that would 
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 17 and 20, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-16 and 18-19, the claims are allowed due to their dependency on allowable independent claims 1 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kulkarni et al. (US 9,798,584 B1) teaches distributed database in a cluster and job recovery but not other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114